DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shiozaki (US 2016/0190566 A1).
	Regarding claim 1, Shiozaki discloses a secondary battery comprising (see Figs. 1 and 2 [0016][0017]): 
a positive electrode (11); a negative electrode (12); and an electrolyte (non-aqueous), 

a positive electrode current collector (30); a positive electrode mixture layer (32) including a positive electrode active material containing a lithium transition metal oxide ([0024][0025]); 
and a protective layer (31 [0022], see Fig. 2) provided between the positive electrode current collector (30) and the positive electrode mixture layer (32), 
the protective layer ([0028]-[0032]) includes inorganic compound particles ([0028]), a conductive agent [0031], and a binder [0032], and has a recessed structure where the positive electrode mixture layer is recessed into the protective layer, and a content of the binder is 1 mass % or more and 10 mass % or less ([0032]) based on the total amount of the protective layer.
Examiner notes that the protective layer contains particles, conductive agent and binder and is applied to the surface of collector and then dried ([0044]) which is the same method as used by Applicant (see Example 1 in instant specification [0056]) and therefore will have the same claimed “recessed structure” into which the positive electrode mixture is applied, dried and rolled ([0045]).
Applicant further discloses that unevenness is formed at the interface between the protective layer and the positive electrode mixture layer when the positive electrode active material protruding from the surface of the positive electrode mixture layer is pressed against the protective layer (specification [0026]). Also, there is a region where the protective layer does not exist locally, and the positive electrode current collector and the positive electrode mixture layer are in direct contact with each other exists in 
Regarding claim 5, Shiozaki discloses all of the claim limitations as set forth above.
In addition, Shiozaki discloses that the protective layer has an average thickness of 3.5 microns or less (see Example A1, A2, A3, B2, B3 in Table 1).
 Regarding claim 9, Shiozaki discloses all of the claim limitations as set forth above.
In addition, Shiozaki discloses that the positive electrode active material is a lithium nickel oxide ([0024][0045]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shiozaki (US 2016/0190566 A1) as applied to claims 1, 5, and 9 above.
Regarding claims 3, 4, 6 and 7, Shiozaki discloses all of the claim limitations as set forth above.
Shiozaki discloses that the particle size of the inorganic compound particles is 1 micron or less [0028] which is the same particle size as instantly disclosed in the specification (see [0038] instant specification).
In the instant disclosure, the applicant discloses that the protective layer slurry is prepared by mixing the binder, conductive additive (acetylene black), and aluminum 
Applicant further discloses that unevenness is formed at the interface between the protective layer and the positive electrode mixture layer when the positive electrode active material protruding from the surface of the positive electrode mixture layer is pressed against the protective layer (specification [0026]). Also, there is a region where the protective layer does not exist locally, and the positive electrode current collector and the positive electrode mixture layer are in direct contact with each other exists in the region, depending on the average thickness and thickness distribution of the protective layer (specification [0030]).
The examiner’s position is that because the method of Shiozaki follows the same method as disclosed by applicant, the method of Shiozaki would have produced the same result for the value for standard deviation of the thickness distribution and the region where the protective layer does not exist locally, since the values for thickness of Shiozaki lie within the claimed ranges of applicant (See rejection of claim 5). Pressing the two uneven layers of Shiozaki would have produced the same standard deviation of a thickness distribution of the protective layer and would have been difficult to prevent the active and collector from coming into direct contact. Thus these features would have been either inherent to or obvious in view of the combined prior art.
Furthermore with regards to the inorganic particles have a shape formed by connecting a plurality of primary particles, Examiner finds that once the protective layer .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2016/0190566 A1) as applied to claims 1, 3-7, and 9 above and in further view of Hanazaki (U.S. Pub. No. 2015/0303519).
Regarding claim 2, Shiozaki discloses all of the claim limitations as set forth above.
Shiozaki does not disclose the density of the positive electrode active material.
Hanazaki discloses a nonaqueous electrolyte secondary battery comprising a positive electrode provided with a positive material active material and a nonaqueous electrolyte containing a lithium salt ([0012]).  
Hanazaki teaches that the density of the positive electrode active material layer is typically 2.0 g/cm3 or more and 4.5 g/cm3 or less ([0053]).
Hanazaki further teaches that as a result of the density being from 2.0 to 4.5 g/cm3, output characteristics and durability can be realized at a higher level during normal use ([0053]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have incorporated the overlapping portions for the density of the positive electrode active layer of Hanazaki to modify the positive electrode active material of Shiozaki in order to provide higher output characteristics and durability.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2016/0190566 A1) as applied to claims 1, 3-7, and 9 above and in further view of Ikeda (US 2011/0189546 A1).
Regarding claim 8, Shiozaki discloses all of the claim limitations as set forth above.
In addition, Shiozaki discloses that alumina particles can be used as the inorganic compound particles in the protective layer however does not disclose that the particles are α-alumina.
Ikeda discloses that the inorganic compound particles in a protective layer can include α-alumina particles ([0018][0019]) and that these type of particles show that they can be linked ([0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the alumina particles of Shiozaki with the α-alumina particles of Ikeda because Ikeda does disclose that they are preferable in a protective layer and furthermore discloses that they can be linked.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DEVINA PILLAY/           Primary Examiner, Art Unit 1726